Citation Nr: 1703261	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  09-11 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a liver disability, to include hepatitis, due to exposure to chemicals in service.

2.  Entitlement to service connection for right leg amputation. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to February 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2014.
 
The issue of entitlement to service connection for hepatitis has been recharacterized as service connection of a liver disability in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).
 
In February 2015 and February 2016, the Board remanded the case for further development.


FINDINGS OF FACT

1.  The Veteran does not have, and has not had at any time proximate to or during the course of this appeal, a currently diagnosed liver disorder.

2.  The Veteran did not have any military service, to include active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA), after February 4, 1981.

3.  Competent medical evidence reflects that the Veteran's right leg was amputated subsequent to a motor vehicle accident that occurred in December 1986.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a liver disability, to include hepatitis, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).

2.  The criteria for service connection for a right leg amputation have not been met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in November 2006.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran's August 2014 hearing was conducted in accordance with the statutory duties of Board personnel to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).
This case was remanded twice for additional development.

In February 2015, the Board remanded the case in order to determine the Veteran's periods of ACDUTRA or INACDUTRA, to obtain complete SSA disability records for the Veteran, to include underlying medical records upon which any SSA disability decision was based, to contact the Veteran and request authorization and consent to release information to VA for University of Chicago Hospital and Loyola University Hospital, as well as any other private healthcare provider who has treated the Veteran's right leg and/or liver disabilities, and to obtain complete VA treatment records from 1981 to 2005.

In May 2015, the Veteran's SSA records were requested; that same month, VA was informed that her records are unavailable.  In a May 2015 letter, the RO requested that the Veteran provide authorization and consent to release information to VA for University of Chicago Hospital and Loyola University Hospital, as well as any other private healthcare provider who has treated the Veteran's right leg.  In addition, all current VA medical records were added to the claims file.  

In its February 2016 remand, the Board noted that VA treatment records confirmed that the Veteran's right leg was amputated at a private medical facility following an automobile accident on December 13, 1986.  See, e.g., VA treatment record (March 9, 1987).  As such, the Board remanded the case in order to determine whether the Veteran was on ACDUTRA and/or INACDUTRA during December 1986.  In addition, as the Veteran had not replied to the May 2015 letter requesting that she provide authorization and consent to release information enabling VA to obtain private medical records, the Board directed the AOJ to again contact the Veteran and ask her to provide release forms.  Finally, the Board's February 2016 remand included instructions to provide the Veteran with a VA examination to determine whether she had a liver disorder, to include hepatitis, related to service. 

The AOJ obtained the Veteran's service personnel records, and obtained confirmation of the Veteran's service dates from the National Personnel Records Center (NPRC).  In addition, in a March 2016 letter, the Veteran was again asked to provide release forms enabling VA to obtain any private medical records reflecting treatment for her right leg amputation.  The Veteran has not responded to this letter.  Finally, the Veteran was provided with a VA examination in May 2016 to determine whether she has a current liver disorder related to service.  The Board finds that the VA opinion is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Service and VA treatment records are associated with the claims file.  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.a.  Service connection - Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

II.b.  Service Connection - Liver disorder

The Veteran had contended that she has experienced severe rash, diarrhea, nerves, and eating problems since service.  These symptoms are present in service and post-service treatment records.  As to hepatitis, a post-service treatment record shows that the Veteran's past medical history was significant for hepatitis A while on active duty in 1980; however, in August 2015 a VA medical professional opined that 2008, 2009 and 2010 VA records were silent as to liver dysfunction and that laboratory results were negative for hepatitis in 1986 and 2007. 

The Veteran was provided with a VA examination in May 2016.  The only diagnosis of a liver disorder was for hepatitis A, which the Veteran reported had been diagnosed in 1986.  The examiner noted that the Veteran had an abdominal ultrasound in 1987, and that the "the liver, pancreas and gallbladder failed to reveal evidence of any abnormalities."  Laboratory tests performed since 2007 had been normal.  The examiner noted that the Veteran reported that she did not currently have a known chronic liver condition and that she did not place a claim regarding a liver condition-rather, she stated her only claim was for her thyroid condition.  The Veteran denied nausea, vomiting, jaundice, abdominal pain, change in color of stools/urine, increased abdominal girth or any other gastrointestinal symptoms.  The Veteran did not have signs or symptoms attributable to chronic or infectious liver diseases, and had not been diagnosed with hepatitis C.  The examiner concluded that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner found that, after a review of the Veteran's service treatment records, objective evidence that the Veteran was treated for or diagnosed with any form of liver condition, to include due to chemical exposures in-service or within one year after her separation from service, was lacking.  In-service diagnosed conditions such as but not limited to appendectomy, viral gastroenteritis, and gastritis were not medically considered conditions which involved pathology of the liver.  The examiner noted that in-service laboratory work demonstrated normal liver enzymes and liver function which further supported the lack that a liver condition occurred or originated in-service.  While a review of the available post-service medical records documented the Veteran had subjectively reported a past medical history of Hepatitis A in 1980, objective evidence to support this diagnosis was definitively made (biochemically or immunologically) between the year 1980 to current date is lacking.  Nonetheless, a review of the Veteran's current laboratory data supported the previously presumed viral hepatitis A condition was self-limiting/acute/transient in nature and resulted in complete resolution with no evidence of any chronic sequelae of the liver which is statistically the most common outcome of this viral infection.  Given the lack of evidence to support a liver or hepatitis condition originated in-service or within one year after separation from service and the lack that a current chronic liver condition exists, the examiner opined that that the Veteran's current liver/hepatitis claim is less likely than not either related to or due to her military service.

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  The Board notes that "in the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the Veteran has reported a history of hepatitis A, the VA examiner who examined the Veteran and reviewed her medical records and laboratory test results has concluded that the Veteran has had no liver disability over the appeals period.  

To the extent that the Veteran has contended that she has a current liver disorder related to service, the Board finds that the question regarding the potential relationship between service, including any exposure to chemicals or herbicides therein, and any claimed liver disorder to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

As the competent medical evidence shows that the Veteran does not have a liver disorder, service connection may not be established.  38 C.F.R. § 3.385 (2015).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




II.c.  Service Connection - Right Leg Amputation

The Veteran seeks service connection for right leg amputation.  She testified that the leg was amputated after an automobile accident that occurred during authorized travel from a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  See Hearing transcript (Aug. 2014).

Pursuant to applicable law, disability compensation may also be recognized for "travel status-training duty," whereby the claimant has become disabled or died from an injury or covered disease incurred while proceeding directly to or returning directly from ACDUTRA or INACDUTRA.  38 C.F.R. § 3.6(e).  In such cases, the burden of proving that he was traveling directly to returning directly from ACDUTRA or INACDUTRA is on the Veteran.  Id.

VA medical records reflect that the Veteran's right leg was amputated at a private medical facility following an automobile accident on December 13, 1986.  See, e.g., VA treatment record (March 9, 1987). 

Service personnel records indicate that the Veteran reenlisted in November 1979 for a period of three years, to be discharged in November 1982.  However, her records reflect that she was discharged early in February 1981, pursuant to a recommendation for elimination under the provisions of Chapter 13, AR 635-200.  She was to be issued an honorable discharge certificate, DD Form 256A, with RE Code 3.

The Veteran's DD-214 reflects that that she was discharged in February 1981 and was not transferred to any other service.  Her DD-214 also lists reenlistment code RE-3, indicating that the Veteran is ineligible for reentry/reenlistment for military service, absent a waiver by the military.  

A request was made to the National Personnel Records Center in March 2016 for the Veteran's complete personnel and service treatment records files, which were received in April 2016.  A complete review of such files was made and no records were located of the Veteran having any service after February 4, 1981.  The AOJ noted that the Defense Finance and Accounting Service (DFAS) pay records reflected that the Veteran did not receive military pay after February 4, 1981.

The Board finds that the evidence of record does not support a grant of service connection for amputation of the right leg.  The Veteran has contended that her leg was amputated after a car accident when she was travelling home from ACDUTRA or INACDUTRA service.  However, medical records clearly show that the motor vehicle accident resulting in her leg being amputated occurred in December 1986.  
The Veteran's service personnel records clearly show that she had no service, including ACDUTRA or INACDUTRA, following her discharge in February 1981.  

As the evidence does not support the Veteran's contention that she was travelling from ACDUTRA or INACDUTRA at the time of the accident, the claim must be denied.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for right leg amputation is denied.

Service connection for a liver disability, to include hepatitis, due to exposure to chemicals in service is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


